
	

113 HR 262 IH: Multinational Species Conservation Funds Semipostal Stamp Reauthorization Act
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 262
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Grimm (for
			 himself, Mr. Pierluisi,
			 Mr. Young of Alaska,
			 Mr. Connolly,
			 Mr. Meehan,
			 Mr. George Miller of California,
			 Mr. Cohen,
			 Ms. Bordallo,
			 Mr. Lance,
			 Mr. Thompson of Pennsylvania,
			 Ms. Slaughter,
			 Mr. Moran,
			 Mr. Van Hollen,
			 Mr. Conyers,
			 Mr. Loebsack,
			 Mr. Hanna,
			 Mr. Cooper,
			 Mr. Meeks,
			 Mr. Fitzpatrick,
			 Mr. Brady of Pennsylvania,
			 Mr. King of New York,
			 Mr. Farr, Ms. Tsongas, Ms.
			 Loretta Sanchez of California, Mr.
			 Grijalva, Mr. Quigley,
			 Mr. Buchanan,
			 Mr. Cicilline,
			 Mr. Miller of Florida,
			 Mrs. Capps,
			 Mr. Stivers, and
			 Mr. Wittman) introduced the following
			 bill; which was referred to the Committee
			 on Oversight and Government Reform, and in addition to the
			 Committee on Natural
			 Resources, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To reauthorize the Multinational Species Conservation
		  Funds Semipostal Stamp, and for other purposes.
	
	
		1.Short TitleThis Act may be cited as the
			 Multinational Species Conservation
			 Funds Semipostal Stamp Reauthorization Act.
		2.ReauthorizationSection 2(c) of the Multinational Species
			 Conservation Funds Semipostal Stamp Act of 2010 (Public Law 111–241; 39 U.S.C.
			 416 note) is amended—
			(1)in paragraph (2),
			 by striking 2 years and inserting 6 years;
			 and
			(2)by adding at the
			 end the following:
				
					(5)Stamp
				depictionsMembers of the
				public shall be offered a choice of 5 stamps under this Act, depicting an
				African elephant or an Asian elephant, a rhinoceros, a tiger, a marine turtle,
				and a great ape,
				respectively.
					.
			
